office_of_chief_counsel internal_revenue_service memorandum number release date cc psi gl-165649-04 uilc date to date aaron stonecash sb_se san francisco cc sb sf from charles ramsey branch chief cc psi subject residential_rental_property definition this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the portion of a taxpayer’s apartment used by the taxpayer for a home_office should be depreciated as residential_rental_property or nonresidential_real_property if the taxpayer owns the apartment building in which the apartment is located and percent or more of the gross rental income from the building is from dwelling units conclusion to the extent the taxpayer is entitled to depreciation for the home_office portion of the apartment unit the taxpayer should calculate depreciation based on treating the unit as residential_rental_property and using a year recovery_period or a year recovery_period if the alternative_depreciation_system of sec_168 of the internal_revenue_code applies facts the taxpayer owns an apartment building containing eight essentially identical apartment units the taxpayer lives in one of the apartments and leases the other seven to tenants who use the apartment units as dwelling units as that term is defined by gl-165649-04 sec_168 the apartment unit that taxpayer occupies is big_number square feet the taxpayer exclusively uses square feet of the apartment for a home_office for a single trade_or_business which may or may not be the rental of residential property the taxpayer satisfies the requirements of sec_280a for deduction of the expenses of a home_office including expenses for depreciation law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by ' a for tangible_property placed_in_service after generally is determined under ' sec_168 provides that for purposes of the general depreciation system of sec_168 in the case residential_rental_property the applicable_recovery_period i sec_27 years and in the case of nonresidential_real_property the applicable_recovery_period i sec_39 years sec_168 provides that the term nonresidential_real_property means sec_1250 property that is neither residential_rental_property or property with a class_life of le sec_27 years sec_168 provides that for purposes of sec_168 the term residential_rental_property means any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units sec_168 provides that if any portion of the building or structure is occupied by the taxpayer the gross rental income from such building or structure shall include the rental value of the portion so occupied sec_168 provides that the term dwelling_unit generally means a house or apartment used to provide living accommodations in a building or structure sec_1_48-1 of the income_tax regulations defines the term building generally to mean any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes among other examples an apartment house sec_3 of revproc_87_57 1987_2_cb_687 provides that property is residential_rental_property under sec_168 only if the property is described in former sec_167 former sec_1 j -3 b of the regulations under former sec_167 provides that subject_to certain additional limitations residential_rental_property means a building or structure used to provide living accommodations on a rental basis emphasis added revproc_87_57 provides that a building or structure is residential_rental_property for any taxable_year only if percent or more of the gross rental income from the building gl-165649-04 or structure is rental income from dwelling units revproc_87_57 also provides that if any portion of the building or structure is occupied by the taxpayer as a residence the gross rental income from the building or structure includes the rental value of the portion so occupied the examples of former sec_1 j -3 b of the regulations show that if a building or structure is used to provide living accommodations on a rental basis and if any portion of that building or structure is occupied by the taxpayer the fair rental value of the portion occupied by the taxpayer as a residence is treated as gross rental income from the building and as rental income from dwelling units and that the fair rental value of the portion occupied by the taxpayer for a commercial activity such as operating a store is treated as gross rental income from the building but not as rental income from dwelling units former sec_1 j -3 b of the regulations provides that gross rental income from a building is gross rental income from a dwelling_unit in such building only if the rental income is attributable to or ordinarily associated with the use of or the right to use the unit as a living accommodation if a portion of the building is used for a drugstore grocery store commercial laundry or other commercial operation the rent paid for such portion including any amount_paid for services in connection with such a commercial operation is not rental income from a dwelling_unit similarly if pursuant to the terms of a lease or other agreement a portion of a house or apartment is used as office space such as a doctor's office the rent paid with respect to such portion is gross rental income from the building but is not rental income from a dwelling_unit sec_280a provides that generally no deduction is allow to a taxpayer with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence sec_280a generally defines a dwelling_unit for purposes of sec_280a to include a house apartment condominium mobile home boat or similar_property unit sec_280a provides exceptions to sec_280a sec_280a provides that sec_280a does not apply to any item to the extent such item is allocable to a portion of a dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280 provides that sec_280a does not apply to any item that is attributable to the rental of a dwelling_unit or portion of the unit however sec_280a limits deductions in the case of either rental use or home_office use if the unit is used as a residence sec_168 defines property as residential_rental_property by reference to a building or structure not to a dwelling_unit or portion of a dwelling_unit for a building to be residential_rental_property it must contain at least one dwelling_unit that is actually rented to provide living accommodations if the building satisfies this threshold test then the percent of gross rental income test is applied under the facts of this case the taxpayer owns the entire apartment building of the eight apartment units in this building the taxpayer leases seven units to tenants who use them as dwelling units and occupies one unit a portion of the apartment unit occupied by the taxpayer is gl-165649-04 exclusively used as a home_office square feet and the remainder of that unit is used as a personal_residence big_number square feet even though the rental value of the square feet of the apartment unit used by the taxpayer for a home_office is not treated as rental income from a dwelling_unit the entire building satisfies the percent test for treating the building as residential_rental_property sec_280a does not require a taxpayer to carve out a nonresidential_real_property portion from a building that is residential_rental_property under sec_168 thus in this case to the extent the taxpayer is entitled to depreciation for the home_office portion of the apartment unit the taxpayer should calculate depreciation based on treating the unit as residential_rental_property and using a year recovery_period or a year recovery_period if the alternative_depreciation_system of sec_168 applies case development hazards and other considerations our publications provide that a taxpayer should depreciate that part of the taxpayer’s home used for a home_office over a 39-year recovery_period see publication how to depreciate property pincite and publication business use of your home pincite in the case of a taxpayer who uses a portion of his or her personal- use single-family residence for a home_office the residence is not residential_rental_property because the residence is not used to provide living accommodations on a rental basis if the only rental income from dwelling units in a building is deemed rental income that results from the taxpayer’s occupancy of the building as a residence the building is not used to provide living accommodations on a rental basis for a building to be residential_rental_property it must contain at least one dwelling_unit that is actually rented to provide living accommodations if the building satisfies this threshold requirement the percent of gross rental income test is then applied a personal_use single-family residence is nonresidential_real_property if it is sec_1250 property and is neither residential_rental_property nor property with a class_life of less than years thus the result reached in the publications is correct in the case of a home_office in a typical single-family residence this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call charles magee at if you have any further questions signed charles ramsey charles ramsey
